     Case 4:20-cr-20484-MFL-CI ECF No. 20, PageID.59 Filed 12/17/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,

        Plaintiff,                                 Case No. 20-cr-20484
                                                   Hon. Matthew F. Leitman
v.

LORENZO A. PACHECO,

     Defendant.
__________________________________________________________________/

 ORDER DENYING DEFENDANT’S MOTION TO DISMISS (ECF No. 19.)

        On October 7, 2020, Lorenzo A. Pacheco was indicted on charges of Felon in

Possession of Ammunition under 18 U.S.C. § 922(g)(1), Felon in Possession of a

Firearm under 18 U.S.C. § 922(g)(1), and Possession of Unregistered Short-Barreled

Shotgun under 26 U.S.C. § 5861(d). (See Indictment, ECF No. 1.) On December 3,

2020, the Court appointed counsel for Pacheco. (See Notice of Appearance, ECF

No. 18.) Although Pacheco is represented by counsel, he filed a pro se Motion to

Dismiss on December 8, 2020. (See Mot., ECF No. 19.) In this motion, Pacheco

seeks dismissal of the indictment on the ground his prosecution is barred by the

Tenth Amendment. (See id.) As presented by Pacheco, this argument has no merit.

For that reason, Pacheco’s Motion to Dismiss is DENIED.




                                         1
  Case 4:20-cr-20484-MFL-CI ECF No. 20, PageID.60 Filed 12/17/20 Page 2 of 2




      However, if Pacheco’s appointed counsel believes there is merit to this

argument, and that it can be further developed, counsel may renew the motion and

support it with additional legal authority.

      IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: December 17, 2020


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on December 17, 2020, by electronic means and/or
ordinary mail.

                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764




                                              2
